Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
RENE ARREDONDO, M.D.,                             )                     No. 08-05-00169-CV
)
                                    Appellant,                        )                              Appeal from
)
v.                                                                          )                        346th District Court
)
AMERICAN MANUFACTURER’S                  )                   of El Paso County, Texas
MUTUAL INSURANCE COMPANY,              )
                                                                             )         (TC# 2003-5546)

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  We grant the motion
and dismiss the appeal with prejudice.  The motion does not reflect that the parties reached an
agreement regarding the assessment of costs on appeal.  Accordingly, we are required to assess costs
on appeal against Appellant.  See Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court
will tax costs against the appellant).

June 9, 2005                                                                
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.